Citation Nr: 1533028	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-38 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain with degenerative joint disease.

2.  Entitlement to an increased initial rating for left knee patellar subluxation, rated 10 percent prior to January 15, 2013, and 20 percent thereafter.

3.  Entitlement to a rating in excess of 30 percent for status post extensor pollicis tendon repair with radial and median sensory and motor deficit with residual right wrist scar.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1990 to September 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2012 rating decisions issued by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2009 rating decision granted a separate 10 percent rating for left knee patellar subluxation, increased the rating for status post extensor pollicis tendon repair with radial and median sensory and motor deficit with residual right wrist scar from 20 to 30 percent, and continued the Veteran's 10 percent rating for status post left knee anterior cruciate ligament repair.  In his December 2009 notice of disagreement, the Veteran only appealed the rating assigned for left knee patellar subluxation.  The April 2012 rating decision granted service connection for right knee strain with degenerative joint disease, assigning a separate 10 percent rating, and continued the 30 percent rating for the right wrist disability.  The Veteran perfected an appeal of both issues.  An August 2013 rating decision increased the Veteran's rating for left knee patellar subluxation to 20 percent, effective from January 15, 2013.  

In February 2014, the Veteran filed a claim for entitlement to a TDIU due to his left knee and right wrist disabilities.  However, when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, such as in the instant case, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue is properly before the Board at this time.

A video conference hearing was held in the above captioned claim in June 2015.  A transcript has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Complete records from the Social Security Administration (SSA) and any outstanding VA treatment records should be obtained upon remand.  See December 2013 SSA Decision.  Additionally, updated examinations are necessary to determine the current level of severity of the Veteran's disabilities, as he has testified that they have worsened since his last VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Contact the SSA and obtain copies of any records relied upon to make its December 2013 decision.

3.  Then schedule a VA examination to determine to current severity of the Veteran's bilateral knee and right wrist disabilities.  The claims file must be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and all findings reported in detail.  

The examiner should describe the degree of occupational impairment attributable to the Veteran's bilateral knee and right wrist disabilities, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disabilities on his ability to work and perform daily living activities.

4.  Then readjudicate the claims, including entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


